DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/07/2022 has been entered.  New claim 15 has been added.
The 112(b) rejection of claim 3 is withdrawn in view of the amendment.

Response to Arguments
Applicant's arguments filed 7/07/2022 have been fully considered but they are not persuasive.
First, regarding the arrangement taught by Walther, examiner notes that Walther teaches that ultrapure water is generally employed for dialysis fluid [0002] and is supplied by the RO module [0009], and that the tank then accepts an unused portion if any is available; as such, Walther appears to require a bypass line such as the branch depicted on Fig. 1 e.g. to allow for direct supply of the ring when the reservoir is not being filled.  Given the broadest reasonable interpretation, this would satisfy the requirements of the claimed system, as it connects to a point downstream of the supply pump and the permeate tank (i.e. at the end of the ring loop, upstream of a further membrane).  Examiner notes that whether the tank is used for primary water feed (e.g. for dialysis fluid makeup) or only for cleaning is drawn to the intended use of the claimed device and does not distinguish structurally.
Schreiner and Boulter are cited to provide further motivation to provide specific bypass arrangements.  Regarding applicant’s argument that Schreiner teaches a bypass line connected to the tank, not downstream of the tank, this is not persuasive; while Schreiner’s figure may depict connection to tank (60), Schreiner teaches that the pipe can be connected either directly to the tank or to suitable conduit upstream (85) or downstream (86) of the tank [0042], such that the claimed configuration i.e. a line branching the path upstream of the tank to the path downstream of the pump would fall within the suggestion of Schreiner.  Regarding the teachings of Boulter e.g. [Col. 6 lines 56-62], in the failure of a repressurizing pump (analogous to the permeate pump of Walther), a valve (28) is activated for bypass.  As in [Fig. 1], this would bypass several elements including the pump (24) and its associated tank (23), to lead to a UF filter (27) and output (26).
As such, in addition to the teachings of Walther, both Schreiner and Boulter provide suggestions which would lead one of ordinary skill in the art to ensure that there are appropriate bypass means that can bypass e.g. a tank and associated pump in a system such as Walther’s, at minimum to provide service even in the case of a pump failure or the like.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Walther (DE 10013964 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Walther in view of Volker (US PGPub 2013/0075310 A1), or over Walther in view of Volker and in view of Schreiner (US PGPub 2014/0151309 A1) and/or Boulter (US 8,790,513 B1).
Walther teaches systems for feeding water to dialysis units with RO purification which includes feeding RO permeate to a permeate tank, and using a permeate supply pump to supply water to a ring line connecting to e.g. dialysis devices [0002].  Ultrapure water not consumed by the ring line may be fed back to the reverse osmosis module via return flow (6) and the system includes a bypass conduit which is connected downstream of the permeate tank and the permeate supply pump i.e. on the ring line upstream of an additional membrane [Fig. 1].
	Walther does not explicitly teach that the RO system is fed by a high pressure pump, but such a limitation may be considered an inherent requirement of an RO membrane system such that, given the broadest reasonable interpretation, the system taught by Walther anticipates the claimed invention.  Alternatively, see Volker, which teaches similar devices for producing water using RO for e.g. dialysis uses [Abs] and teaches that the principle of RO requires a high pressure feed [0002] and that this is produced via a suitable pump [0004].  As such, if such a limitation is not considered an inherent requirement of Walther’s taught system, then at minimum the use of a high pressure pump would have been obvious to one of ordinary skill in the art.

    PNG
    media_image1.png
    659
    626
    media_image1.png
    Greyscale

	Additionally or alternatively, if the connection taught by Walther [Fig. 1] is considered insufficient for disclosure of a bypass conduit, the use of a bypass conduit to allow treatment to continue e.g. in the case of a pump failure is known in the art.  Schreiner teaches a water supply system [Abs] and teaches that a loop including supply may include a bypass line which serves two functions; first, during reverse flow operations, it prevents liquid from flowing backwards through a supply pump and, second, it allows for water to be supplied even if the supply pump fails or becomes blocked [0036].  See further Boulter, which teaches water purification and supply systems [Abs] and teaches provision of a bypass loop with suitable valves to allow water to bypass certain treatments, pumps, and tanks, and that this may be provided to account for e.g. the failure of a repressurizing pump [Col. 6 lines 56-62].
	As such, provision of an additional conduit providing RO permeate to the ring loop for supply to explicitly facilitate bypass of the supply pump would have been obvious to one of ordinary skill in the art to include in Walther’s taught system because, as in Schreiner and/or Boulter, bypass lines may be provided at least in part to work around potential failure of supply pumps, among other considerations.  Specifically within the context of an RO supply to a ring line for dialysis units, as demonstrated by Volker it is known in the art that such ring lines may be directly fed from the RO permeate [0003, Fig. 2] such that including a bypass which takes RO permeate and directs it to the ring line (as above, bypassing the pump) would have been obvious to one of ordinary skill in the art as a recognized manner of accomplishing the purpose of Walther’s taught system in a backup manner.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walther (or Walther in view of Volker) in view of Boulter, optionally in view of Schreiner.
	See the rejection of claim 1 above.  Walther does not specify any particular valves on a bypass line.
	However, as above Boulter teaches a bypass line capable of facilitating flow even when e.g. a particular supply pump has a failure, and teaches that the line may be controlled through a bidirectional valve (28) and a one-way check valve (30), such that the claimed arrangement employing an overflow valve and a bidirectional valve would at minimum have been obvious to include in Walther’s taught system.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Walther (or Walther in view of Volker) in view of Boulter and Chen (CN 202808519 U), with support from Feilner et al (US PGPub 2019/0071327 A1), optionally in view of Schreiner.
	Walther teaches as above but is silent to a two-stage RO system with each stage having a pump to feed it.
	However, Chen teaches water purification via RO and teaches that a system may advantageously employ multiple stages to provide high purity water with high water utilization rate, low electrical conductivity, and work with good efficiency and economy [Abs, 0007-0008].  Further, each RO stage may itself contain multiple module pipes e.g. in parallel to increase capacity [0024].
	It would have been obvious to one of ordinary skill in the art to modify Walther’s taught system to employ a two-stage RO system, with respective pumps, because as in Chen this may provide for a more efficient and economical treatment while providing high purity e.g. low conductivity water via RO.  When providing such stages, it would have been obvious to provide bypasses for multiple permeate streams; Boulter already teaches that a bypass may bypass multiple units i.e. a downstream RO treatment as well as the tank and supply pump and the like [Fig. 1] and, further, Feilner teaches systems in which multiple filtration elements may be provided in series, including RO [Abs], for filling systems, and teaches that a downstream RO treatment can be optionally bypassed e.g. based on predetermined water conditions for conductance or the like [0072].  As such, providing additional bypasses in Walther’s taught system when providing multiple stages would have been obvious e.g. to facilitate bypass of stages which might not be required to meet target water quality parameters, depending on feed quality or the like.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Walther (or Walther in view of Volker) with support from Fabig (US PGPub 2009/0134080 A1), optionally in view of Boutler and/or Schreiner.
Walter teaches as above including that the permeate tank includes a heating device [0020] to heat water for cleaning purposes e.g. for hot cleaning of connected devices or the like.  Walter does not explicitly teach that this is capable of reaching 37°C, however selection of an appropriate temperature for cleaning purposes would have been an obvious engineering choice for one of ordinary skill in the art.  See further Fabig, which teaches a closed loop water purification system [Abs] and teaches that the temperature may typically be desired to be much higher in order to allow for anti-microbial cleaning [0011] and that this may vary depending on the needs of the user [0071].  As such, provision of appropriate heating capabilities would have been obvious to include in Walther’s taught system.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walther (or Walther in view of Volker) in view of Enis et al (US PGPub 2007/0295673 A1), optionally in view of Boutler and/or Schreiner.
	Walther teaches as above but is silent to a double-walled tank, or to a heat exchanger to heat the tank, using gas or primary energy.
	However, Enis teaches desalination systems [Abs] and teaches that chambers in the system can have heat exchangers built into their walls i.e. as double-walled constructions, and that this can employ indrawn water or heated air from other sources in the system to heat the chamber, while beneficially cooling the water and/or air and thereby reducing wasted energy [0243].
	It would have been obvious to one of ordinary skill in the art to provide a double-walled chamber for the permeate tank in Walther’s taught system because, as in Enis, this conveniently allows for heat exchange with the tank and may employ existing streams in the system such as water or air from which excess heat might be available.  Whether such water or air is heated by e.g. “primary energy” would appear to represent the intended use of the claimed device but, regardless, Enis appears to at least suggest taking advantage of naturally available heat e.g. from the water feeds.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walther (or Walther in view of Volker) in view of Shi et al (US PGPub 2019/0010681 A1), optionally in view of Boutler and/or Schreiner.
	Walther teaches as above but is silent to the presence of a cyclone preventer in the permeate tank.
	However, Shi teaches water supply systems [Abs] and teaches that, in systems with tanks and depending upon pressurization schemes, mingling of gasses in water may induce cavitation in the pumps which can cause damage.  As such, vortex prevention devices may be used to eliminate this risk [0050] in the form of a cyclone preventer [0037].
	It would have been obvious to include a cyclone preventer in Walther’s taught tanks for the same reason i.e. to ensure that downstream pumps are not damaged due to cavitation effects.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walther (or Walther in view of Volker), optionally in view of Boutler and/or Schreiner.
	Walther teaches as above, and teaches that the tank is sized to contain sufficient water to carry out the hot cleaning process for a set of e.g. dialysis devices [0005, 0008, 0024].  See further MPEP 2144.04 IV.A; changes in size are generally obvious to those of ordinary skill in the art, and because the volume of the tank is designed to serve a particular function i.e. to hold sufficient cleaning water for a particular demand, selection of an appropriate volume for the tank would have been an obvious engineering choice for one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777